Citation Nr: 1102478	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected Huntington's disease from August 11, 2001 to February 
1, 2005.

2. Entitlement to an initial rating in excess of 30 percent for 
service-connected Huntington's disease from February 1, 2005 
onward.


REPRESENTATION

Veteran represented by:	Betty Jones


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
Huntington's disease and assigned an initial rating 
noncompensable rating, effective August 11, 2001.  Thereafter, 
the veteran appealed with respect to the initially assigned 
rating.  While his appeal was pending, a September 2005 statement 
of the case assigned a 30 percent evaluation, effective February 
1, 2005.  However, as this rating is still less than the maximum 
benefit available, the appeal is still pending.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). . 

In October 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon a review of the record, the Board determines that a remand 
is necessary so that outstanding VA treatment records may be 
obtained and the Veteran may be afforded another VA examination 
with regard to this claim.  At his October 2010 hearing, the 
Veteran testified as to treatment at the Chicago VA medical 
center in the previous six months.  The most recent VA treatment 
record in the file is dated in May 2008.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).  Thus, the appeal must be remanded so that 
all outstanding, VA treatment records may be obtained.   

Additionally, the Veteran was last afforded a VA examination in 
April 2005.  There is an internal medicine consult report from 
May 2008 of record.  However, at his hearing, the Veteran 
attested to symptoms that were of greater severity than those 
documented at prior examinations.  Therefore, the claim is also 
remanded so that another VA examination to assess the current 
nature and severity of the Veteran's service-connected 
Huntington's disease may be scheduled.   

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records from the 
Chicago VA medical center dated from May 
2008 onward.  All requests and responses, 
positive and negative, should be 
documented in the claims file.

2.	Schedule the Veteran for a VA examination 
to assess the current nature and severity 
of the Veteran's service-connected 
Huntington's disease.  The claims file 
should be made available to the examiner 
for review, and the report should reflect 
that such review occurred.  Any necessary 
and appropriate tests should be performed 
and their results documented.  The 
examiner should comment as to whether the 
Veteran's symptoms are of mild, moderate, 
moderately severe, severe, or of a 
pronounced, progressive grave type.  The 
examiner should also contemplate rheumatic 
etiology and complications in evaluating 
the Veteran's disability.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  This examination 
notice should be sent to the Veteran's 
last known address and to his agent at 
the address she has provided in the 
record, including the October 2010 
hearing transcript.  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
showing that this notice was sent to the 
Veteran and his agent at the appropriate 
addresses.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
August 2009 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should be 
issued another SSOC.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


